Case:18-01259-EEB Doc#:38 Filed:01/02/20                Entered:01/02/20 12:47:07 Page1 of 3
         BAP Appeal No. 19-48        Docket No. 10       Filed: 01/02/2020       Page: 1 of 3


                   UNITED STATES BANKRUPTCY APPELLATE PANEL
                                    OF THE TENTH CIRCUIT
                              _________________________________

    IN RE JULIO CESAR BARRERA and                                 BAP No. CO-19-048
    MARIA DE LA LUZ MORO,

             Debtors.
    __________________________________
                                                                  Bankr. No. 16-13216
    SIMON E. RODRIGUEZ, Chapter 7 Trustee,                         Adv. No. 18-01259
                                                                      Chapter 7
                Plaintiff - Appellant,

    v.
                                                      ORDER DENYING MOTION FOR LEAVE
    JULIO CESAR BARRERA and MARIA DE                      AND DISMISSING APPEAL
    LA LUZ MORO,

                Defendants - Appellees.
                             _________________________________

          Appellant appeals from the Bankruptcy Court’s Order Vacating Prior Order and

Granting Motion for Reconsideration on Cross-Motions for Partial Summary Judgment (the

"Order"). Before the Court is the Appellant’s Motion for Leave to File Interlocutory Appeal

Pursuant to 11 U.S.C. § 158(a)(3) (the “Motion for Leave”).1 In the Motion for Leave, the

Appellant contends the Order involves the following question of law as to which there is

substantial ground for difference of opinion: “whether the Disputed Proceeds [are] property of

the chapter 7 estate.”2 He further argues that immediate resolution of this issue would advance

the ultimate termination of the litigation because, if the Order is affirmed on appeal, the

Appellant would move to dismiss the adversary proceeding in its entirety, and if the ruling is




1
    BAP ECF No. 3.
2
    Motion for Leave at 5.
Case:18-01259-EEB Doc#:38 Filed:01/02/20                Entered:01/02/20 12:47:07 Page2 of 3
     BAP Appeal No. 19-48           Docket No. 10        Filed: 01/02/2020       Page: 2 of 3


reversed on appeal, the remaining issues for a determination in the adversary proceeding could

be resolved with a short evidentiary hearing.

       We have considered whether leave to appeal the Order should be granted. We agree that

the Order is interlocutory and conclude that leave to appeal is not warranted. Accordingly, we

deny the Motion for Leave. This Court has jurisdiction to hear timely-filed appeals from “final

judgments, orders, and decrees” of bankruptcy courts within the Tenth Circuit, unless one of the

parties elects to have the district court hear the appeal.3 Leave should be granted only in

exceptional cases where the appealed order or judgment involves a controlling question of law

for which there is substantial ground for difference of opinion, and where the immediate

resolution of the issue will materially advance termination of the litigation.4 Appellant has the

burden to show that the Order meets these standards.5

       Although the Appellant has framed the issue on appeal as fulfilling the three prongs of

the test for granting interlocutory review, we disagree with the conclusion that this issue is

appropriate for review now. As we have noted, interlocutory review is reserved for those issues

that present exceptional circumstances.6 Exceptional circumstances that warrant interlocutory

review include cases where prohibiting review would force an appellant to irrevocably lose an

important right, and cases where an appellant will effectively be denied review if the proceeding

progresses to its natural end.7 The Appellant has not presented us with any exceptional factors

that would warrant hearing this case prior to its ultimate resolution. In fact, the claims brought by




3
  28 U.S.C. § 158(a)(1), (b)(1), and (c)(1); Fed. R. Bankr. P. 8002, 8005; 10th Cir. BAP L.R.
8005-1.
4
  Phosphorus Ltd. v. Fox (In re Fox), 241 B.R. 224, 232 (10th Cir. BAP 1999).
5
  Id.
6
  See In re Denton, 236 B.R. 418, 419 (10th Cir. BAP 1999).
7
  Fox, 241 B.R. at 233 (citing Denton, 236 B.R. at 419).
                                                  2
Case:18-01259-EEB Doc#:38 Filed:01/02/20               Entered:01/02/20 12:47:07 Page3 of 3
     BAP Appeal No. 19-48          Docket No. 10        Filed: 01/02/2020       Page: 3 of 3


the Appellant in the adversary proceeding under 11 U.S.C. § 727(a)(2)(B), (a)(3), (a)(4)(D) and

(a)(5) remain unaffected by the outcome of this appeal.8 Additionally, we note that this issue is

not unreviewable, nor will the Appellant be deprived of important rights if we postpone its

review until a final order in these proceedings. Accordingly, we deny the Motion for Leave and

dismiss the appeal.

       For the reasons stated above, it is HEREBY ORDERED:

            1. The motion for leave to appeal is DENIED.

            2. This Appeal is DISMISSED.

            3. All deadlines previously set in this appeal are VACATED.




                                                 For the Panel


                                                     Blaine F. Bates
                                                     Clerk of Court




8
 Although the Appellant noted he would dismiss the adversary proceeding complaint if the
Order is affirmed, without an amendment to the complaint the Appellant is not bound to such
position.
                                                 3
